Case 2:21-cv-05677-DSF-SK Document 10 Filed 08/10/21 Page 1 of 1 Page ID #:19




                                                                  JS-6



                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 NORMAN JOHN CRAIG                        CASE NO. 2:21-cv-5677-DSF (SK)
                   Petitioner,
                                          JUDGMENT
             v.
 GEORGE ESKIN, et al.,
                   Respondents.



      Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus is dismissed without leave to amend
and that this action is dismissed with prejudice.


 DATED: August 10, 2021
                                    Honorable Dale S. Fischer
                                    UNITED STATES DISTRICT JUDGE
